Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Status of Claims
This action is in reply to the application filed on   
Claims 1-17 are currently pending and have been examined.

Information Disclosure Statement
Acknowledgement is hereby made of receipt of the Information Disclosure Statement(s) filed by the Applicant listed below:
July 14, 2020
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Determination unit in claims 1-7, 9 and 15
Detection unit in claims 1, 11-12, and 14-15
Prediction unit in claims 10-12.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Drawings
Figures 1, 2, 4, and 6 are objected to for failing to comply with 37 CFR 1.84(a)(1) and 37 CFR 1.84(l), which requires the drawings be in black, and that all drawings be made by a process which will give them satisfactory reproduction characteristics.  Every line, number, and letter must be durable, clean, solid black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined.  The weight of all lines and letters must be heavy enough to permit adequate reproduction.  This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views.  The replacement drawings are pixelated because applicant did not use black (RGB = 000 or Hex = 000000).  When black is not used, the dithering used to convert applicant's grayscale image to black and white will 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 7-8, 10-14, and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayakawa (JP-2004078333-A), hereinafter Hayakawa.
Regarding Claim , 
 discloses:
A vehicle control apparatus for performing traveling control of a vehicle, the apparatus comprising: 
a detection unit () configured to detect a peripheral status of the vehicle (¶¶);

a control unit () configured to perform steering control of the vehicle (¶¶), wherein steering control modes of the vehicle include a first mode (¶¶) in which the steering control of the vehicle is performed based on a division line detected by the detection unit (¶¶), and a second mode in which the steering control of the vehicle is performed based on the preceding vehicle detected by the detection unit (¶¶), and 
wherein in a case where the determination unit determines that the preceding vehicle exhibits the predetermined behavior during the steering control of the vehicle in the first mode, the control unit changes from the first mode to the second mode and performs the steering control of the vehicle in the second mode (¶¶) ().
Regarding Claim , 
 discloses:
wherein the determination unit determines, as the determination criterion of the predetermined behavior, whether a distance between the preceding vehicle and a reference position in a traveling lane exceeds a third threshold by movement of the preceding vehicle in the vehicle width direction (¶¶).
Regarding Claim , 
 discloses:
wherein the reference position is set to one of a center position of the traveling lane in the vehicle width direction, a position of the preceding vehicle in the vehicle width direction before the preceding vehicle exhibits the predetermined behavior, and a position of the vehicle in the vehicle width direction before the preceding vehicle exhibits the predetermined behavior (¶¶).
Regarding Claim , 
 discloses:
further comprising a prediction unit configured to predict a lane change of the preceding vehicle, wherein in a case where the prediction unit predicts the lane change of the preceding vehicle, the control unit stops changing from the first mode to the second mode (¶¶) (Claim 4).
Regarding Claim , 
 discloses:
wherein in a case where the detection unit detects an operation of a direction indicator of the preceding vehicle, the prediction unit predicts that the preceding vehicle will perform the lane change (¶¶) (Claim 4).
Regarding Claim , 
 discloses:
wherein in a case where the detection unit detects that the preceding vehicle moves across the division line, the prediction unit predicts that the preceding vehicle will perform the lane change (¶¶) (Claim 4).
Regarding Claim , 
 discloses:
wherein after changing from the first mode to the second mode, in a case where the preceding vehicle returns to a state before exhibiting the predetermined behavior, the control unit changes from the second mode to the first mode and performs the steering control of the vehicle in the first mode (¶¶) (Figs 2, 7; Noting that the flows of Figs 2 and 7 are repeated).
Regarding Claim , 
 discloses:
wherein after changing from the first mode to the second mode, in a case where the detection unit detects that the preceding vehicle moves across the division line, the control unit changes from the second mode to the first mode and performs the steering control of the vehicle in the first mode (¶¶, 0029, 0033, 0051) (Figs 2, 7; Noting that the flows of Figs 2 and 7 are repeated).
Regarding Claim , 
 discloses:
A vehicle comprising a vehicle control apparatus according to claim 1 (¶¶).
Regarding Claim , 
 discloses:
A control method of performing traveling control of a vehicle, the method comprising: 
a determination step of determining, based on a detection result of a peripheral status of the vehicle (¶¶), whether a preceding vehicle exhibits a predetermined behavior in a vehicle width direction (¶¶, 0022-0027) (); and 
a control step of performing steering control of the vehicle, wherein steering control modes of the vehicle (¶¶) include a first mode (¶¶) in which the steering control of the vehicle is performed based on a division line (¶¶), and a second mode in which the steering control of the vehicle is performed based on the preceding vehicle (¶¶), and 
wherein in a case where the determination step determines that the preceding vehicle exhibits the predetermined behavior during the steering control of vehicle in the first mode, the control step changes from the first mode to the second mode and performs the steering control of the vehicle in the second mode (¶¶) ().
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Hayakawa as applied above in view of Ozaki (JP-2005157754-A) hereinafter Ozaki.
Regarding Claim , 
 disclose:
wherein the determination unit determines, as a determination criterion of the predetermined behavior, whether a moving amount of the preceding vehicle in the vehicle width direction exceeds a first threshold.
Ozaki teaches:
A prior art apparatus using a known technique that is applicable to the system of Hayakawa.  Namely, the technique of utilizing a determination unit to determine whether a moving amount of the preceding vehicle in the vehicle width direction exceeds a first threshold as a determination criterion of the predetermined behavior (¶¶) to enhance obstacle avoidance.
Thus it would have been recognized by a person having ordinary skill in the art before the effective filing date of the claimed invention that applying the known technique taught by Ozaki to the system of Hayakawa would have yielded predictable results and resulted in an improved system.  Namely a system that utilizes a determination unit to determine whether a moving amount of the preceding vehicle in the vehicle width direction exceeds a first threshold as a determination criterion of the predetermined behavior in Hayakawa to enhance obstacle avoidance (¶¶). 
Regarding Claim , 
 disclose:
wherein the determination unit determines, as the determination criterion of the predetermined behavior, whether a moving speed of the preceding vehicle in the vehicle width direction exceeds a second threshold.
Ozaki teaches:
A prior art apparatus using a known technique that is applicable to the system of Hayakawa.  Namely, the technique of utilizing a determination unit to determines, as the 
Thus it would have been recognized by a person having ordinary skill in the art before the effective filing date of the claimed invention that applying the known technique taught by Ozaki to the system of Hayakawa would have yielded predictable results and resulted in an improved system.  Namely a system that utilizes a determination unit to determines, as the determination criterion of the predetermined behavior, whether a moving speed of the preceding vehicle in the vehicle width direction exceeds a second threshold in Hayakawa to enhance obstacle avoidance (¶¶). 
Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Hayakawa and Ozaki as applied above in view of Sugano (JP-2005145153-A) hereinafter Sugano.
Regarding Claim , 
 disclose:
wherein the determination unit changes the first threshold in accordance with a speed of one of the vehicle and the preceding vehicle in an advancing direction.
Sugano teaches:
A prior art apparatus using a known technique that is applicable to the system of the combination of references.  Namely, the technique of utilizing a determination unit 
Thus it would have been recognized by a person having ordinary skill in the art before the effective filing date of the claimed invention that applying the known technique taught by Sugano to the system of the combination of references would have yielded predictable results and resulted in an improved system.  Namely a system wherein the determination unit changes the first threshold in accordance with a speed of one of the vehicle and the preceding vehicle in an advancing direction in the combination of references toaccurately determine whether or not the obstacle is being avoided without being affected by the lateral shake of the preceding vehicle (¶¶).
Regarding Claim , 
 disclose:
wherein the determination unit changes the second threshold in accordance with the speed of one of the vehicle and the preceding vehicle in the advancing direction.
Sugano teaches:
A prior art apparatus using a known technique that is applicable to the system of the combination of reverences.  Namely, the technique of utilizing a determination unit to change a second threshold in accordance with the speed of one of the vehicle and 
Thus it would have been recognized by a person having ordinary skill in the art before the effective filing date of the claimed invention that applying the known technique taught by Sugano to the system of the combination of references would have yielded predictable results and resulted in an improved system.  Namely a system that utilizes the technique of utilizing a determination unit to change a second threshold in accordance with the speed of one of the vehicle and the preceding vehicle in the advancing direction in the combination of references to enhance obstacle avoidance (¶¶). 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hayakawa and Ozaki as applied above in view of Sekiguchi (JP-2009166559-A) hereinafter Sekiguchi.
Regarding Claim , 
 disclose:
wherein the determination unit changes the first threshold in accordance with the speed of the preceding vehicle in the vehicle width direction.
Sekiguchi teaches:
A prior art apparatus using a known technique that is applicable to the system of Hayakawa.  Namely, the technique of utilizing a determination unit that changes a first threshold in accordance with the speed of the preceding vehicle in the vehicle width 
Thus it would have been recognized by a person having ordinary skill in the art before the effective filing date of the claimed invention that applying the known technique taught by Sugano to the system of the combination of references would have yielded predictable results and resulted in an improved system.  Namely a system that utilizes a determination unit that changes a first threshold in accordance with the speed of the preceding vehicle in the vehicle width direction in the combination of references to accurately determine lane departure of a preceding vehicle and perform driving controls in an actual driving environment (¶¶) (Claims 1-3).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hayakawa and Ozaki as applied above in view of Suzuki (JP-2010198513-A) hereinafter Suzuki.
Regarding Claim , 
 disclose:
wherein the determination unit changes, in accordance with a type of an adjacent area of the traveling lane on which the vehicle travels, a threshold to be used as the determination criterion of the predetermined behavior.
Suzuki teaches: 
A prior art apparatus using a known technique that is applicable to the system of Hayakawa.  Namely, the technique of utilizing a determination unit to change a 
Thus it would have been recognized by a person having ordinary skill in the art before the effective filing date of the claimed invention that applying the known technique taught by Suzuki to the system of the combination of references would have yielded predictable results and resulted in an improved system.  Namely a system that utilizes a determination unit to change a threshold to be used as the determination criterion of the predetermined behavior in accordance with a type of an adjacent area of the traveling lane on which the vehicle travels in the combination of references to reliably detect conditions dangerous to the vehicle (¶¶).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hayakawa as applied above in view of Isaji (JP-2013067365-A) hereinafter Isaji.
Regarding Claim , 
:
wherein the determination unit further determines, based on the detection result of the detection unit, whether a second preceding vehicle traveling ahead the preceding vehicle exhibits the predetermined behavior in the vehicle width direction, and wherein in a case where the determination unit determines that the second preceding vehicle exhibits the predetermined behavior during the steering control of the vehicle in the first 
Isaji teaches: 
A prior art apparatus using a known technique that is applicable to the system of Hayakawa.  Namely, the technique of determining whether a second preceding vehicle traveling ahead the preceding vehicle exhibits the predetermined behavior in the vehicle width direction based on the detection result of the detection unit, and wherein in a case where the determination unit determines that the second preceding vehicle exhibits the predetermined behavior during the steering control of the vehicle in the first mode, the control unit changes from the first mode to the second mode and performs the steering control of the vehicle in the second mode (¶¶) to increase fuel economy by preventing unnecessary acceleration and deceleration.
Thus it would have been recognized by a person having ordinary skill in the art before the effective filing date of the claimed invention that applying the known technique taught by Isaji to the system of Hayakawa would have yielded predictable results and resulted in an improved system.  Namely a system that utilizes determination of whether a second preceding vehicle traveling ahead the preceding vehicle exhibits the predetermined behavior in the vehicle width direction based on the detection result of the detection unit, and wherein in a case where the determination unit determines that the second preceding vehicle exhibits the predetermined behavior during the steering control of the vehicle in the first mode, the control unit changes from the first mode to the second mode and performs the steering control of the vehicle in the second mode in Hayakawa by utilizing behavior of a second preceding vehicle to 
Conclusion
It is noted that any citations to specific pages, paragraph numbers, columns, lines, or figures in the prior art references presented and any interpretation of the reference should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See MPEP §2123.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A REINBOLD whose telephone number is (313)446-6607. The examiner can normally be reached on MON - FRI: 8AM - 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft, can be reached on (571)270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may call Examiner Reinbold directly at (313)446-6607 (preferred) or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
    
/SCOTT A REINBOLD/Examiner, Art Unit 3747